DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,810,657. Although the claims at issue are not identical, they are not patentably distinct from each other. With regard to the dependent claims specifying that the second party is a neighbor, and the third party is an occupant, it would have been obvious to a person having ordinary skill in the art that, since the clams of U.S. Patent No. 8,810,657 specify that the second party is located outside the property, this person could be a neighbor, and there is no requirement in the claims for the third party to be outside the property, and as such, could be an occupant. In regard to claims 13-21, these claims are substantially similar to claims 3-11, and as such, table comparisons for these claims are similar to those presented with regard to claims 3-11 below.

Application No. 17/130,412
U.S. Patent No. 8,810,657
Claim 2
Claim 1
A method comprising:
A method comprising:
based on an event detected at a property by a monitoring system or a request to view video of a camera included in the monitoring system, providing, to a first mobile device of a first user associated with the property, video captured by the camera included in the monitoring system for viewing by the first user;
establishing a first connection between a first mobile device and a camera located in a monitored property associated with a user of the first mobile device, the first mobile device being located outside of the monitored property; receiving, over the first connection and at the first mobile device, live video of the monitored property captured by the camera located in the monitored property associated with the user of the first mobile device
receiving, from the first mobile device of the first user associated with the property, input to share, with a second user, the video captured by the camera included in the monitoring system; and
determining, at the first mobile device, to establish a second connection with a second mobile device that enables sharing of the live video of the monitored property with the second mobile device, the second mobile device being located outside of the monitored property
based on the input to share, with the second user, the video captured by the camera included in the monitoring system, providing, to a second mobile device of the second user, the video captured by the camera included in the monitoring system.
in response to the determination to establish the second connection with the second mobile device that enables sharing of the live video of the monitored property with the second mobile device; sharing, by the first mobile device over the second connection, the live video of the monitored property with the second mobile device such that the live video of the monitored property is displayed on the second mobile device concurrently with display of the live video of the monitored property on the first mobile device
Claim 3
Claim 1
wherein receiving, from the first mobile device of the first user associated with the property, input to share, with the second user, the video captured by the camera included in the monitoring system comprises receiving, from the first mobile device of the first user associated with the property, input to share the video captured by the camera included in the monitoring system with a second user that is not associated with the property.
determining, at the first mobile device, to establish a second connection with a second mobile device that enables sharing of the live video of the monitored property with the second mobile device, the second mobile device being located outside of the monitored property
Claim 4
Claim 1
wherein receiving, from the first mobile device of the first user associated with the property, input to share the video captured by the camera included in the monitoring system with the second user that is not associated with the property comprises receiving, from the first mobile device of the first user associated with the property, input to share the video captured by the camera included in the monitoring system with a neighbor user that is associated with a neighboring property that is different from the property.
determining, at the first mobile device, to establish a second connection with a second mobile device that enables sharing of the live video of the monitored property with the second mobile device, the second mobile device being located outside of the monitored property
Claim 5
Claim 8
further comprising establishing a chat session between the first mobile phone of the first user and the second mobile phone of the second user, the chat session being presented with the video captured by the camera included in the monitoring system and enabling the first user and the second user to discuss the video captured by the camera included in the monitoring system.
further comprising: automatically, without user input, initiating a text-based communication session between the first mobile device, the second mobile device, and the third mobile device that enables the first mobile device, the second mobile device, and the third mobile device to exchange text-based messages while concurrently displaying the live video of the monitored property.
Claim 6
Claim 8
wherein establishing the chat session between the first mobile phone of the first user and the second mobile phone of the second user comprises automatically, without user additional user input, establishing the chat session between the first mobile phone of the first user and the second mobile phone of the second user based on the input to share, with the second user, the video captured by the camera included in the monitoring system.
further comprising: automatically, without user input, initiating a text-based communication session between the first mobile device, the second mobile device, and the third mobile device that enables the first mobile device, the second mobile device, and the third mobile device to exchange text-based messages while concurrently displaying the live video of the monitored property.
Claim 7
Claim 1
wherein providing, to the first mobile device of the first user associated with the property, video captured by the camera included in the monitoring system for viewing by the first user comprises providing, to the first mobile device of the first user associated with the property, video captured by the camera included in the monitoring system for viewing by the first user based on an event detected at the property by the monitoring system.
establishing a first connection between a first mobile device and a camera located in a monitored property associated with a user of the first mobile device, the first mobile device being located outside of the monitored property; receiving, over the first connection and at the first mobile device, live video of the monitored property captured by the camera located in the monitored property associated with the user of the first mobile device
Claim 8
Claim 2
wherein providing, to the first mobile device of the first user associated with the property, video captured by the camera included in the monitoring system for viewing by the first user comprises providing, to the first mobile device of the first user associated with the property, video captured by the camera included in the monitoring system for viewing by the first user based on a request to view video of a camera included in the monitoring system.
wherein establishing the first connection between the first mobile device and the camera located in the monitored property associated with the user of the first mobile device comprises establishing a direct connection between the first mobile device and the camera located in the monitored property associated with the user of the first mobile device.
Claim 9
Claim 1
wherein receiving, from the first mobile device of the first user associated with the property, input to share, with the second user, the video captured by the camera included in the monitoring system comprises receiving, from the first mobile device of the first user associated with the property, input to share the video captured by the camera included in the monitoring system with a second user that is not associated with the property and a third user that is associated with the property; and
determining, at the first mobile device, to establish a second connection with a second mobile device that enables sharing of the live video of the monitored property with the second mobile device, the second mobile device being located outside of the monitored property
Claim 7:
further comprising: determining, at the first mobile device, to establish a third connection with a third mobile device that enables sharing of the live video of the monitored property with the third mobile device, the third mobile device being different than the second mobile device; in response to the determination to establish the third connection with the third mobile device that enables sharing of the live video of the monitored property with the third mobile device, establishing the third connection between the first mobile device and the third mobile device such that the first mobile device has concurrently established connections with the camera located in the monitored property, the second mobile device, and the third mobile device
wherein providing, to the second mobile device of the second user, the video captured by the camera included in the monitoring system comprises providing, to the second mobile device of the second user and to a third mobile device of the third user that is associated with the property, the video captured by the camera included in the monitoring system.
Claim 7:
further comprising: determining, at the first mobile device, to establish a third connection with a third mobile device that enables sharing of the live video of the monitored property with the third mobile device, the third mobile device being different than the second mobile device; in response to the determination to establish the third connection with the third mobile device that enables sharing of the live video of the monitored property with the third mobile device, establishing the third connection between the first mobile device and the third mobile device such that the first mobile device has concurrently established connections with the camera located in the monitored property, the second mobile device, and the third mobile device
Claim 10
Claim 7
wherein receiving, from the first mobile device of the first user associated with the property, input to share the video captured by the camera included in the monitoring system with the second user that is not associated with the property and the third user that is associated with the property comprises receiving, from the first mobile device of the first user associated with the property, input to share the video captured by the camera included in the monitoring system with a neighbor user that is associated with a neighboring property that is different from the property and an occupant user that is an occupant of the property.
further comprising: determining, at the first mobile device, to establish a third connection with a third mobile device that enables sharing of the live video of the monitored property with the third mobile device, the third mobile device being different than the second mobile device; in response to the determination to establish the third connection with the third mobile device that enables sharing of the live video of the monitored property with the third mobile device, establishing the third connection between the first mobile device and the third mobile device such that the first mobile device has concurrently established connections with the camera located in the monitored property, the second mobile device, and the third mobile device
Claim 11
Claim 8
further comprising establishing a chat session between the first mobile phone of the first user, the second mobile phone of the second user, and third mobile device of the third user, the chat session being presented with the video captured by the camera included in the monitoring system and enabling the first user, the second user, and the third user to discuss the video captured by the camera included in the monitoring system.
further comprising: automatically, without user input, initiating a text-based communication session between the first mobile device, the second mobile device, and the third mobile device that enables the first mobile device, the second mobile device, and the third mobile device to exchange text-based messages while concurrently displaying the live video of the monitored property.
Claim 12
Claim 19
A system comprising:
A monitoring system comprising:
a monitoring system associated with a property; and a remote server configured to perform operations comprising:
a camera located in a monitored property associated with a user;
based on an event detected at the property by the monitoring system or a request to view video of a camera included in the monitoring system, providing, to a first mobile device of a first user associated with the property, video captured by the camera included in the monitoring system for viewing by the first user;
establishing a first connection between the first mobile device and the camera located in the monitored property associated with the user of the first mobile device, the first mobile device being located outside of the monitored property; receiving, over the first connection and at the first mobile device, live video of the monitored property captured by the camera located in the monitored property associated with the user of the first mobile device;
receiving, from the first mobile device of the first user associated with the property, input to share, with a second user, the video captured by the camera included in the monitoring system; and
determining, at the first mobile device, to establish a second connection with a second mobile device that enables sharing of the live video of the monitored property with the second mobile device, the second mobile device being located outside of the monitored property;
based on the input to share, with the second user, the video captured by the camera included in the monitoring system, providing, to a second mobile device of the second user, the video captured by the camera included in the monitoring system.
in response to the determination to establish the second connection with the second mobile device that enables sharing of the live video of the monitored property with the second mobile device; sharing, by the first mobile device over the second connection, the live video of the monitored property with the second mobile device such that the live video of the monitored property is displayed on the second mobile device concurrently with display of the live video of the monitored property on the first mobile device 



Claims 2-21 are additionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,520,072.  Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions present systems and methods for security systems at a monitored property, receiving live video over a first connection to a first device, and then determining at that first device to send video to a second device, a third device, and initiate chat sessions with the second and/or third devices. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claims 7 and 17, these claim are indefinite due to the limitation “providing … based on an event detected at the property by the monitoring system.” The limitations of claim 2 (or claim 12 in the case of claim 17, which are substantially similar), from which the claim depends, recite providing (or performing operations) “based on an event detected at a property by a monitoring system or a request to view video of a camera included in the monitoring system.” As such, given that the broadest reasonable interpretation of this “or” limitation is one option or the other, in the instance that claim 2 (or 12) limits the claim towards “based on an event detected at a property by a monitoring system,” then the limitations of claim 7 (or 17) are not further limiting upon the limitations presented in the independent claim. Additionally, in the instance that claim 2 (or 12) limits the claim towards “based on … a request to view video of a camera included in the monitoring system,” the claim limitations of claim 7 (or 17) are indefinite, as it is now unclear whether the method is occurring based on event detection, video viewing request, or now both. 

In regard to claims 8 and 18, these claim are indefinite due to the limitation “providing … based on a request to view video of a camera included in the monitoring system.” The limitations of claim 2 (or claim 12 in the case of claim 18, which are substantially similar), from which the claim depends, recite providing (or performing operations) “based on an event detected at a property by a monitoring system or a request to view video of a camera included in the monitoring system.” As such, given that the broadest reasonable interpretation of this “or” limitation is one option or the other, in the instance that claim 2 (or 12) limits the claim towards “based on … a request to view video of a camera included in the monitoring system,” then the limitations of claim 8 (or 18) are not further limiting upon the limitations presented in the independent claim. Additionally, in the instance that claim 2 (or 12) limits the claim towards “based on an event detected at a property by a monitoring system,” the claim limitations of claim 8 (or 18) are indefinite, as it is now unclear whether the method is occurring based on event detection, video viewing request, or now both. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-4, 7-10, 12-14, and 17-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Saylor et al. (U.S. Patent No. 6,965,313), hereinafter referred to as Saylor.

In regard to claim 2, Saylor teaches a method comprising:
based on an event detected at a property by a monitoring system or a request to view video of a camera included in the monitoring system, providing, to a first mobile device of a first user associated with the property (Saylor column 2, lines 19-30 noting a security system where security devices, such as cameras, are connected to a central security network, which notifies a user when an alert situation occurs; and Saylor column 2, lines 60-67 noting that the security devices can also communicate directly to the user’s desired devices to relay alerts), video captured by the camera included in the monitoring system for viewing by the first user (Saylor column 2, lines 45-50 noting that the monitoring system provides images and videos where an alarm situation may be detected; and Saylor column 14, lines 60-65 noting that when notified of a possible break-in, the user may view photo or video taken of the area associated with the alert at the time of the possible break-in);
receiving, from the first mobile device of the first user associated with the property, input to share, with a second user, the video captured by the camera included in the monitoring system (Saylor column 4, lines 60- 67 noting that contact individuals and/or entities identified by the user may also receive alert notification in an order determined by the user, and the user may select actions through menu options at the time of alarm situation such as whether to alert emergency entities; and Saylor column 10, lines 13-15 and 40-44 noting that the alarm situation and other information may be conveyed via one or more data packets, and that the data packets can contain photos, video, images, and/or other information); and
based on the input to share, with the second user, the video captured by the camera included in the monitoring system, providing, to a second mobile device of the second user, the video captured by the camera included in the monitoring system (Saylor column 4, lines 60-67 noting that contact individuals and/or entities identified by the user may also receive alert notification in an order determined by the user, and the user may select actions through menu options at the time of alarm situation such as whether to alert emergency entities; and Saylor column 10, lines 18-15 and 40-44 noting that the alarm situation and other information may be conveyed via one or more data packets, and that the data packets can contain photos, video, images, and/or other information).

In regard to claim 3, Saylor teaches all of the limitations of claim 2 as discussed above. In addition, Saylor teaches wherein receiving, from the first mobile device of the first user associated with the property, input to share, with the second user, the video captured by the camera included in the monitoring system (Saylor column 4, lines 60- 67 noting that contact individuals and/or entities identified by the user may also receive alert notification in an order determined by the user, and the user may select actions through menu options at the time of alarm situation such as whether to alert emergency entities; and Saylor column 10, lines 13-15 and 40-44 noting that the alarm situation and other information may be conveyed via one or more data packets, and that the data packets can contain photos, video, images, and/or other information) comprises receiving, from the first mobile device of the first user associated with the property (Saylor column 4, lines 60- 67 noting that contact individuals and/or entities identified by the user may also receive alert notification in an order determined by the user, and the user may select actions through menu options at the time of alarm situation such as whether to alert emergency entities), input to share the video captured by the camera included in the monitoring system (Saylor column 10, lines 13-15 and 40-44 noting that the alarm situation and other information may be conveyed via one or more data packets, and that the data packets can contain photos, video, images, and/or other information) with a second user that is not associated with the property (Saylor column 7, lines 59-65 noting identified contacts may include neighbors, family members, personal doctors, emergency entities 164, such as the police, fire department, hospital and others).

In regard to claim 4, Saylor teaches all of the limitations of claim 3 as discussed above. In addition, Saylor teaches wherein receiving, from the first mobile device of the first user associated with the property (Saylor column 4, lines 60- 67 noting that contact individuals and/or entities identified by the user may also receive alert notification in an order determined by the user, and the user may select actions through menu options at the time of alarm situation such as whether to alert emergency entities), input to share the video captured by the camera included in the monitoring system (Saylor column 10, lines 13-15 and 40-44 noting that the alarm situation and other information may be conveyed via one or more data packets, and that the data packets can contain photos, video, images, and/or other information) with the second user that is not associated with the property comprises receiving, from the first mobile device of the first user associated with the property, input to share the video captured by the camera included in the monitoring system with a neighbor user that is associated with a neighboring property that is different from the property (Saylor column 7, lines 59-65 noting identified contacts may include neighbors, family members, personal doctors, emergency entities 164, such as the police, fire department, hospital and others).

In regard to claim 7, Saylor teaches all of the limitations of claim 2 as discussed above. In addition, Saylor teaches wherein providing, to the first mobile device of the first user associated with the property, video captured by the camera included in the monitoring system for viewing by the first user comprises providing, to the first mobile device of the first user associated with the property, video captured by the camera included in the monitoring system for viewing by the first user based on an event detected at the property by the monitoring system (Saylor column 2, lines 19-30 noting a security system where security devices, such as cameras, are connected to a central security network, which notifies a user when an alert situation occurs; and Saylor column 2, lines 60-67 noting that the security devices can also communicate directly to the user’s desired devices to relay alerts).

In regard to claim 8, Saylor teaches all of the limitations of claim 2 as discussed above. In addition, Saylor teaches wherein providing, to the first mobile device of the first user associated with the property, video captured by the camera included in the monitoring system for viewing by the first user comprises providing, to the first mobile device of the first user associated with the property, video captured by the camera included in the monitoring system for viewing by the first user based on a request to view video of a camera included in the monitoring system (Saylor column 14, lines 61-65 noting user may then select to view an image (e.g., photo, video, etc.) taken of the area associated with the alert at the time of the possible break-in. The user may then execute an appropriate action; and Saylor column 2, lines 54-59 noting the user may also view the images (e.g., video clips) remotely via the web or other remote access methods. Users may also monitor and/or control appliances and objects remotely via a wireless channel, which may also be the channel used to send alarm events, alarm broadcasts and other information).

In regard to claim 9, Saylor teaches all of the limitations of claim 2 as discussed above. In addition, Saylor teaches wherein receiving, from the first mobile device of the first user associated with the property, input to share, with the second user, the video captured by the camera included in the monitoring system (Saylor column 4, lines 60- 67 noting that contact individuals and/or entities identified by the user may also receive alert notification in an order determined by the user, and the user may select actions through menu options at the time of alarm situation such as whether to alert emergency entities; and Saylor column 10, lines 13-15 and 40-44 noting that the alarm situation and other information may be conveyed via one or more data packets, and that the data packets can contain photos, video, images, and/or other information) comprises receiving, from the first mobile device of the first user associated with the property (Saylor column 4, lines 60- 67 noting that contact individuals and/or entities identified by the user may also receive alert notification in an order determined by the user, and the user may select actions through menu options at the time of alarm situation such as whether to alert emergency entities), input to share the video captured by the camera included in the monitoring system (Saylor column 10, lines 13-15 and 40-44 noting that the alarm situation and other information may be conveyed via one or more data packets, and that the data packets can contain photos, video, images, and/or other information) with a second user that is not associated with the property (Saylor column 7, lines 59-65 noting identified contacts may include neighbors, family members, personal doctors, emergency entities 164, such as the police, fire department, hospital and others).and a third user that is associated with the property (Saylor column 7, lines 59-65 noting identified contacts may include family members); and
wherein providing, to the second mobile device of the second user, the video captured by the camera included in the monitoring system comprises providing, to the second mobile device of the second user and to a third mobile device of the third user that is associated with the property, the video captured by the camera included in the monitoring system (Saylor column 4, lines 60- 67 noting that contact individuals and/or entities identified by the user may also receive alert notification in an order determined by the user, and the user may select actions through menu options at the time of alarm situation such as whether to alert emergency entities; and Saylor column 10, lines 13-15 and 40-44 noting that the alarm situation and other information may be conveyed via one or more data packets, and that the data packets can contain photos, video, images, and/or other information).

In regard to claim 10, Saylor teaches all of the limitations of claim 9 as discussed above. In addition, Saylor teaches wherein receiving, from the first mobile device of the first user associated with the property (Saylor column 4, lines 60- 67 noting that contact individuals and/or entities identified by the user may also receive alert notification in an order determined by the user, and the user may select actions through menu options at the time of alarm situation such as whether to alert emergency entities), input to share the video captured by the camera included in the monitoring system (Saylor column 10, lines 13-15 and 40-44 noting that the alarm situation and other information may be conveyed via one or more data packets, and that the data packets can contain photos, video, images, and/or other information) with the second user that is not associated with the property (Saylor column 7, lines 59-65 noting identified contacts may include neighbors, family members, personal doctors, emergency entities 164, such as the police, fire department, hospital and others) and the third user that is associated with the property (Saylor column 7, lines 59-65 noting identified contacts may include family members) comprises receiving, from the first mobile device of the first user associated with the property, input to share the video captured by the camera included in the monitoring system with a neighbor user that is associated with a neighboring property that is different from the property (Saylor column 7, lines 59-65 noting identified contacts may include neighbors) and an occupant user that is an occupant of the property (Saylor column 7, lines 59-65 noting identified contacts may include family members. It is implicit that family members can live with one another, and as such, family members can be occupants of the property).

In regard to claim 12, Saylor teaches a system comprising:
a monitoring system associated with a property (Saylor column 2, lines 45-50 noting that the monitoring system provides images and videos where an alarm situation may be detected; and Saylor column 14, lines 60-65 noting that when notified of a possible break-in, the user may view photo or video taken of the area associated with the alert at the time of the possible break-in); and
a remote server configured to perform operations (Saylor column 2, lines 19-30 noting a security system where security devices, such as cameras, are connected to a central security network, which notifies a user when an alert situation occurs) comprising:
based on an event detected at the property by the monitoring system or a request to view video of a camera included in the monitoring system, providing, to a first mobile device of a first user associated with the property (Saylor column 2, lines 19-30 noting a security system where security devices, such as cameras, are connected to a central security network, which notifies a user when an alert situation occurs; and Saylor column 2, lines 60-67 noting that the security devices can also communicate directly to the user’s desired devices to relay alerts), video captured by the camera included in the monitoring system for viewing by the first user (Saylor column 2, lines 45-50 noting that the monitoring system provides images and videos where an alarm situation may be detected; and Saylor column 14, lines 60-65 noting that when notified of a possible break-in, the user may view photo or video taken of the area associated with the alert at the time of the possible break-in);
receiving, from the first mobile device of the first user associated with the property, input to share, with a second user, the video captured by the camera included in the monitoring system (Saylor column 4, lines 60- 67 noting that contact individuals and/or entities identified by the user may also receive alert notification in an order determined by the user, and the user may select actions through menu options at the time of alarm situation such as whether to alert emergency entities; and Saylor column 10, lines 13-15 and 40-44 noting that the alarm situation and other information may be conveyed via one or more data packets, and that the data packets can contain photos, video, images, and/or other information); and
based on the input to share, with the second user, the video captured by the camera included in the monitoring system, providing, to a second mobile device of the second user, the video captured by the camera included in the monitoring system (Saylor column 4, lines 60-67 noting that contact individuals and/or entities identified by the user may also receive alert notification in an order determined by the user, and the user may select actions through menu options at the time of alarm situation such as whether to alert emergency entities; and Saylor column 10, lines 18-15 and 40-44 noting that the alarm situation and other information may be conveyed via one or more data packets, and that the data packets can contain photos, video, images, and/or other information).

In regard to claim 13, Saylor teaches all of the limitations of claim 12 as discussed above. In addition, Saylor teaches wherein receiving, from the first mobile device of the first user associated with the property, input to share, with the second user, the video captured by the camera included in the monitoring system (Saylor column 4, lines 60- 67 noting that contact individuals and/or entities identified by the user may also receive alert notification in an order determined by the user, and the user may select actions through menu options at the time of alarm situation such as whether to alert emergency entities; and Saylor column 10, lines 13-15 and 40-44 noting that the alarm situation and other information may be conveyed via one or more data packets, and that the data packets can contain photos, video, images, and/or other information) comprises receiving, from the first mobile device of the first user associated with the property (Saylor column 4, lines 60- 67 noting that contact individuals and/or entities identified by the user may also receive alert notification in an order determined by the user, and the user may select actions through menu options at the time of alarm situation such as whether to alert emergency entities), input to share the video captured by the camera included in the monitoring system (Saylor column 10, lines 13-15 and 40-44 noting that the alarm situation and other information may be conveyed via one or more data packets, and that the data packets can contain photos, video, images, and/or other information) with a second user that is not associated with the property (Saylor column 7, lines 59-65 noting identified contacts may include neighbors, family members, personal doctors, emergency entities 164, such as the police, fire department, hospital and others).

In regard to claim 14, Saylor teaches all of the limitations of claim 13 as discussed above. In addition, Saylor teaches wherein receiving, from the first mobile device of the first user associated with the property (Saylor column 4, lines 60- 67 noting that contact individuals and/or entities identified by the user may also receive alert notification in an order determined by the user, and the user may select actions through menu options at the time of alarm situation such as whether to alert emergency entities), input to share the video captured by the camera included in the monitoring system (Saylor column 10, lines 13-15 and 40-44 noting that the alarm situation and other information may be conveyed via one or more data packets, and that the data packets can contain photos, video, images, and/or other information) with the second user that is not associated with the property comprises receiving, from the first mobile device of the first user associated with the property, input to share the video captured by the camera included in the monitoring system with a neighbor user that is associated with a neighboring property that is different from the property (Saylor column 7, lines 59-65 noting identified contacts may include neighbors, family members, personal doctors, emergency entities 164, such as the police, fire department, hospital and others).

In regard to claim 17, Saylor teaches all of the limitations of claim 12 as discussed above. In addition, Saylor teaches wherein providing, to the first mobile device of the first user associated with the property, video captured by the camera included in the monitoring system for viewing by the first user comprises providing, to the first mobile device of the first user associated with the property, video captured by the camera included in the monitoring system for viewing by the first user based on an event detected at the property by the monitoring system (Saylor column 2, lines 19-30 noting a security system where security devices, such as cameras, are connected to a central security network, which notifies a user when an alert situation occurs; and Saylor column 2, lines 60-67 noting that the security devices can also communicate directly to the user’s desired devices to relay alerts).

In regard to claim 18, Saylor teaches all of the limitations of claim 12 as discussed above. In addition, Saylor teaches wherein providing, to the first mobile device of the first user associated with the property, video captured by the camera included in the monitoring system for viewing by the first user comprises providing, to the first mobile device of the first user associated with the property, video captured by the camera included in the monitoring system for viewing by the first user based on a request to view video of a camera included in the monitoring system (Saylor column 14, lines 61-65 noting user may then select to view an image (e.g., photo, video, etc.) taken of the area associated with the alert at the time of the possible break-in. The user may then execute an appropriate action; and Saylor column 2, lines 54-59 noting the user may also view the images (e.g., video clips) remotely via the web or other remote access methods. Users may also monitor and/or control appliances and objects remotely via a wireless channel, which may also be the channel used to send alarm events, alarm broadcasts and other information).

In regard to claim 19, Saylor teaches all of the limitations of claim 12 as discussed above. In addition, Saylor teaches wherein receiving, from the first mobile device of the first user associated with the property, input to share, with the second user, the video captured by the camera included in the monitoring system (Saylor column 4, lines 60- 67 noting that contact individuals and/or entities identified by the user may also receive alert notification in an order determined by the user, and the user may select actions through menu options at the time of alarm situation such as whether to alert emergency entities; and Saylor column 10, lines 13-15 and 40-44 noting that the alarm situation and other information may be conveyed via one or more data packets, and that the data packets can contain photos, video, images, and/or other information) comprises receiving, from the first mobile device of the first user associated with the property (Saylor column 4, lines 60- 67 noting that contact individuals and/or entities identified by the user may also receive alert notification in an order determined by the user, and the user may select actions through menu options at the time of alarm situation such as whether to alert emergency entities), input to share the video captured by the camera included in the monitoring system (Saylor column 10, lines 13-15 and 40-44 noting that the alarm situation and other information may be conveyed via one or more data packets, and that the data packets can contain photos, video, images, and/or other information) with a second user that is not associated with the property (Saylor column 7, lines 59-65 noting identified contacts may include neighbors, family members, personal doctors, emergency entities 164, such as the police, fire department, hospital and others).and a third user that is associated with the property (Saylor column 7, lines 59-65 noting identified contacts may include family members); and
wherein providing, to the second mobile device of the second user, the video captured by the camera included in the monitoring system comprises providing, to the second mobile device of the second user and to a third mobile device of the third user that is associated with the property, the video captured by the camera included in the monitoring system (Saylor column 4, lines 60- 67 noting that contact individuals and/or entities identified by the user may also receive alert notification in an order determined by the user, and the user may select actions through menu options at the time of alarm situation such as whether to alert emergency entities; and Saylor column 10, lines 13-15 and 40-44 noting that the alarm situation and other information may be conveyed via one or more data packets, and that the data packets can contain photos, video, images, and/or other information).

In regard to claim 20, Saylor teaches all of the limitations of claim 19 as discussed above. In addition, Saylor teaches wherein receiving, from the first mobile device of the first user associated with the property (Saylor column 4, lines 60- 67 noting that contact individuals and/or entities identified by the user may also receive alert notification in an order determined by the user, and the user may select actions through menu options at the time of alarm situation such as whether to alert emergency entities), input to share the video captured by the camera included in the monitoring system (Saylor column 10, lines 13-15 and 40-44 noting that the alarm situation and other information may be conveyed via one or more data packets, and that the data packets can contain photos, video, images, and/or other information) with the second user that is not associated with the property (Saylor column 7, lines 59-65 noting identified contacts may include neighbors, family members, personal doctors, emergency entities 164, such as the police, fire department, hospital and others) and the third user that is associated with the property (Saylor column 7, lines 59-65 noting identified contacts may include family members) comprises receiving, from the first mobile device of the first user associated with the property, input to share the video captured by the camera included in the monitoring system with a neighbor user that is associated with a neighboring property that is different from the property (Saylor column 7, lines 59-65 noting identified contacts may include neighbors) and an occupant user that is an occupant of the property (Saylor column 7, lines 59-65 noting identified contacts may include family members. It is implicit that family members can live with one another, and as such, family members can be occupants of the property).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6, 11, 15-16, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saylor et al. (U.S. Patent No. 6,965,313), hereinafter referred to as Saylor, in view of Agarwal et al. (U.S. Publication No. 2003/0012344), hereinafter referred to as Agarwal.

In regard to claim 5, Saylor teaches all of the limitations of claim 2 as discussed above. However, Saylor does not expressly disclose further comprising establishing a chat session between the first mobile phone of the first user and the second mobile phone of the second user, the chat session being presented with the video captured by the camera included in the monitoring system and enabling the first user and the second user to discuss the video captured by the camera included in the monitoring system.
In the same field of endeavor, Agarwal teaches further comprising establishing a chat session between the first mobile phone of the first user and the second mobile phone of the second user, the chat session being presented with the video captured by the camera included in the monitoring system and enabling the first user and the second user to discuss the video captured by the camera included in the monitoring system (Agarwal paragraph 54 noting may initiate a chat (audio, text, video, multi-media) session with the 911 emergency response center to communicate the nature of the emergency and seek assistance. Such sessions can also be opened to communicate with other persons for example, family, friends, personal lawyers, persons dispatched to assist in the emergency and so on; and Agarwal paragraph 61 noting the person executing the utility can be presented with several options to further help in the emergency situation, including opening a chat session).
It would have been obvious, for a person having ordinary skill in the art at the time of the invention, to combine the teachings of Saylor with the teachings of Agarwal, because both disclosures relate to systems and methods for communicating information in emergency situations, and having an emergency response utility on a property, in which when triggered, can initiate communication methods to allow for communication with parties such as neighbors, family, emergency services, etc. Thus, modified to incorporate the teachings of Agarwal, the teachings of Saylor include all of the limitations presented in claim 5.

In regard to claim 6, Saylor and Agarwal teach all of the limitations presented in claim 5 as discussed above. However, Saylor does not expressly disclose wherein establishing the chat session between the first mobile phone of the first user and the second mobile phone of the second user comprises automatically, without user additional user input, establishing the chat session between the first mobile phone of the first user and the second mobile phone of the second user based on the input to share, with the second user, the video captured by the camera included in the monitoring system. 
In the same field of endeavor, Agarwal teaches wherein establishing the chat session between the first mobile phone of the first user and the second mobile phone of the second user comprises automatically, without user additional user input, establishing the chat session between the first mobile phone of the first user and the second mobile phone of the second user based on the input to share, with the second user, the video captured by the camera included in the monitoring system (Agarwal paragraph 21 noting the Emergency Utility may also automatically initiate a chat session with the 911 emergency response center to communicate the nature of the emergency and seek assistance. Such sessions may also be opened to communicate with other persons (family, friends, lawyer, people dispatched to help and so on).
It would have been obvious, for a person having ordinary skill in the art at the time of the invention, to combine the teachings of Saylor with the teachings of Agarwal for the same reasons as discussed above in regard to claim 5.

In regard to claim 11, Saylor teaches all of the limitations of claim 9 as discussed above. However, Saylor does not expressly disclose further comprising establishing a chat session between the first mobile phone of the first user, the second mobile phone of the second user, and third mobile device of the third user, the chat session being presented with the video captured by the camera included in the monitoring system and enabling the first user, the second user, and the third user to discuss the video captured by the camera included in the monitoring system. 
In the same field of endeavor, Agarwal teaches further comprising establishing a chat session between the first mobile phone of the first user, the second mobile phone of the second user, and third mobile device of the third user, the chat session being presented with the video captured by the camera included in the monitoring system and enabling the first user, the second user, and the third user to discuss the video captured by the camera included in the monitoring system (Agarwal paragraph 21 noting the Emergency Utility may also automatically initiate a chat session with the 911 emergency response center to communicate the nature of the emergency and seek assistance. Such sessions may also be opened to communicate with other persons (family, friends, lawyer, people dispatched to help and so on).
It would have been obvious, for a person having ordinary skill in the art at the time of the invention, to combine the teachings of Saylor with the teachings of Agarwal for the same reasons as discussed above in regard to claim 5.

In regard to claim 15, Saylor teaches all of the limitations of claim 12 as discussed above. However, Saylor does not expressly disclose wherein the operations further comprise establishing a chat session between the first mobile phone of the first user and the second mobile phone of the second user, the chat session being presented with the video captured by the camera included in the monitoring system and enabling the first user and the second user to discuss the video captured by the camera included in the monitoring system.
In the same field of endeavor, Agarwal teaches wherein the operations further comprise establishing a chat session between the first mobile phone of the first user and the second mobile phone of the second user, the chat session being presented with the video captured by the camera included in the monitoring system and enabling the first user and the second user to discuss the video captured by the camera included in the monitoring system (Agarwal paragraph 54 noting may initiate a chat (audio, text, video, multi-media) session with the 911 emergency response center to communicate the nature of the emergency and seek assistance. Such sessions can also be opened to communicate with other persons for example, family, friends, personal lawyers, persons dispatched to assist in the emergency and so on; and Agarwal paragraph 61 noting the person executing the utility can be presented with several options to further help in the emergency situation, including opening a chat session).
It would have been obvious, for a person having ordinary skill in the art at the time of the invention, to combine the teachings of Saylor with the teachings of Agarwal for the same reasons as discussed above in regard to claim 5.

In regard to claim 16, Saylor and Agarwal teach all of the limitations of claim 15 as discussed above. However, Saylor does not expressly disclose wherein establishing the chat session between the first mobile phone of the first user and the second mobile phone of the second user comprises automatically, without user additional user input, establishing the chat session between the first mobile phone of the first user and the second mobile phone of the second user based on the input to share, with the second user, the video captured by the camera included in the monitoring system.
In the same field of endeavor, Agarwal teaches wherein establishing the chat session between the first mobile phone of the first user and the second mobile phone of the second user comprises automatically, without user additional user input, establishing the chat session between the first mobile phone of the first user and the second mobile phone of the second user based on the input to share, with the second user, the video captured by the camera included in the monitoring system (Agarwal paragraph 21 noting the Emergency Utility may also automatically initiate a chat session with the 911 emergency response center to communicate the nature of the emergency and seek assistance. Such sessions may also be opened to communicate with other persons (family, friends, lawyer, people dispatched to help and so on).
It would have been obvious, for a person having ordinary skill in the art at the time of the invention, to combine the teachings of Saylor with the teachings of Agarwal for the same reasons as discussed above in regard to claim 5.

In regard to claim 21, Saylor teaches all of the limitations of claim 19 as discussed above. However, Saylor does not expressly disclose wherein the operations further comprise establishing a chat session between the first mobile phone of the first user, the second mobile phone of the second user, and third mobile device of the third user, the chat session being presented with the video captured by the camera included in the monitoring system and enabling the first user, the second user, and the third user to discuss the video captured by the camera included in the monitoring system.
In the same field of endeavor, Agarwal teaches wherein the operations further comprise establishing a chat session between the first mobile phone of the first user, the second mobile phone of the second user, and third mobile device of the third user, the chat session being presented with the video captured by the camera included in the monitoring system and enabling the first user, the second user, and the third user to discuss the video captured by the camera included in the monitoring system (Agarwal paragraph 21 noting the Emergency Utility may also automatically initiate a chat session with the 911 emergency response center to communicate the nature of the emergency and seek assistance. Such sessions may also be opened to communicate with other persons (family, friends, lawyer, people dispatched to help and so on).
It would have been obvious, for a person having ordinary skill in the art at the time of the invention, to combine the teachings of Saylor with the teachings of Agarwal for the same reasons as discussed above in regard to claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488